TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00745-CV



    North Carolina Furniture Direct I, Ltd. d/b/a North Carolina Furniture Direct; and
                 North Carolina Furniture Direct Ltd., Co., Appellants

                                                 v.

                 Edison Cement Corp. d/b/a Edison Furniture Co., Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT
            NO. 15-2305, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant North Carolina Furniture Direct I, Ltd. has notified this Court that it has

filed for bankruptcy protection (United States Bankruptcy Court, W.D. Texas, Case No. 18-10595-

tmd (Chapter 11)). See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362;

Tex. R. App. P. 8.2. Any party may file a motion to reinstate the appeal if permitted by federal law

or the bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify the

Court as soon as possible if an event occurs that would allow reinstatement. Id. Failure to notify

this Court of a lift of the automatic stay or the conclusion of the bankruptcy proceeding may result

in the dismissal of the case for want of prosecution. See id. R. 42.3(b).
Before Justices Puryear, Pemberton, and Bourland

Bankruptcy

Filed: June 19, 2018




                                             2